                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     UNITED STATES OF AMERICA,                           Case No. 18-cr-00346-JD-2
                                                        Plaintiff,
                                   5
                                                                                             ORDER TO SHOW CAUSE
                                                 v.
                                   6

                                   7     ARTHUR VILLANUEVA,
                                                        Defendant.
                                   8

                                   9          Defendant’s lawyer, Anthony Tall, did not appear at the pretrial conference noticed for

                                  10   today. The absence was unexcused. Defendant, who is out of custody, also did not appear,

                                  11   apparently because attorney Tall did not tell him about the conference date and time. Attorney

                                  12   Tall did not file any pretrial materials, including proposed jury instructions or voir dire, a proposed
Northern District of California
 United States District Court




                                  13   verdict form, motions in limine, or responses to the government’s motions and other filings. As a

                                  14   result of these defaults, the jury trial set for February 3, 2020, has been vacated. This has unduly

                                  15   disrupted the Court’s overall case management schedule, inflicted unnecessary costs and burdens

                                  16   on the United States Attorney’s Office, and denied defendant his day in court.

                                  17          The Court has serious concerns about attorney Tall’s effectiveness as legal counsel for a

                                  18   defendant in a criminal case. Consequently, attorney Tall is directed to show cause why he should

                                  19   not be relieved of representation of defendant, and referred to the district’s Standing Committee on

                                  20   Professional Conduct for professional discipline sanctions, including possible disbarment. He is

                                  21   directed to appear in person at an OSC hearing on February 5, 2020, at 10:30 a.m. in Courtroom

                                  22   11 in the San Francisco courthouse.

                                  23          IT IS SO ORDERED.

                                  24   Dated: January 22, 2020

                                  25

                                  26
                                                                                                     JAMES DONATO
                                  27                                                                 United States District Judge
                                  28
